DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. 
Applicant’s first argument is Dighrasker did not disclose any related descriptions of load transfer and related control methods. Only paras. [0035]-[0036] of the specification describe the online mode (AC power 102 supply) and the backup mode (battery power 102 supply), which means that the UPS can only switch between the two modes and cannot perform the operation of gradual load transfer between the two modes. Therefore, Dighrasker fails to disclose that "wherein the control unit is configured to control the conversion module to adjust a first average power provided from the DC power source according to a power command so that the 4824-9405-6421, v. 1Application No. 16/703,165Attorney Docket No. 5626/0459PUS 1Response to Office Action dated 12 Jan 2021Page 11 of 14first average power is slowly increased or decreased to affect the bus voltage, and the control unit is configured to control the conversion module according to the bus voltage so that a second average power provided from the mains is slowly decreased or increased corresponding to the first average power" recited in amended claim 1. 
This is not persuasive because Dighrasker was not used to teach "wherein the control unit is configured to control the conversion module to adjust a first average power provided from the DC power source according to a power command so that the 4824-9405-6421, v. 1Application No. 16/703,165Attorney Docket No. 5626/0459PUS 1Response to Office Action dated 12 Jan 2021Page 11 of 14first average power is slowly increased or decreased to affect the bus voltage, and the control unit is configured to control the conversion module according to the bus voltage so that a second average power provided from the mains is slowly decreased or increased corresponding to the first average power" recited in amended claim 1. However, Peterson disclose the above limitation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to input the functional limitation of the control 
Applicant’s second argument is Zhang discusses energy resource-grid-load automatic control system of smart microgrid and control methods thereof (see paras. [0060] and FIG. 1 of Zhang). Although Zhang disclosed an energy storage module, Zhang fails to discuss a control method for slowly transfer the load at circuit operation. Therefore, Zhang fails to teach that "wherein the control unit is configured to control the conversion module to adjust a first average power provided from the DC power source according to a power command so that the first average power is slowly increased or decreased to affect the bus voltage, and the control unit is configured to control the conversion module according to the bus voltage so that a second average power provided from the mains is slowly decreased or increased corresponding to the first average power" recited in amended claim 1.
This is not persuasive because Zhang was not used to teach "wherein the control unit is configured to control the conversion module to adjust a first average power provided from the DC power source according to a power command so that the first average power is slowly increased or decreased to affect the bus voltage, and the control unit is configured to control the conversion module according to the bus voltage so that a second average power provided from the mains is slowly decreased or increased corresponding to the first average power" recited in amended claim 1.
Applicant’s arguments with respect to claims 1, 9, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dighrasker et al. (US 2013/0026836 A1) in view of Peterson et al. (US 2011/0215641 A1).
In regards to claim 1, Dighrasker discloses, in figure 1, a power conversion system (Fig. 1) configured to supply power to a load (106), the power conversion system comprising: an uninterruptible power apparatus (100) comprising:  5a conversion module (110) coupled to a mains (102, 112, 114) and a DC power source (output of 104), and configured to convert the mains and the DC power source into a bus voltage (121, 122; Par 0034), and a DC-to-AC conversion unit (120) coupled to the conversion module (110), and configured to convert the bus voltage to supply power to the load (106; Par 0036), a generator module (104) coupled to the DC power source (output of 104), and  10a control unit (130) coupled to the conversion module (110).
Dighrasker does not clearly disclose wherein the control unit is configured to control the conversion module to adjust a first average power provided from the DC power source according to a power command so that the first average power is slowly increased or decreased to affect the bus voltage, and the control unit is configured to control the conversion module according to the bus 
However, Peterson discloses, in figure 8, wherein the control unit (220) is configured to control the conversion module (110 as discussed in Dighrasker) to adjust a first average power (output of 212) provided from the DC power source (212, 214) according to a power command (210) so that the first average power is slowly increased or decreased (220 control unit adjusts the DC electric power from the converter 212 such that storage device 214 provides power to or absorbs power from the DC bus 206 to meet the changing AC power demand; Par 0069) to affect the bus voltage (206, Par 0069), and the control unit (220) is configured to control the conversion module (110 as discussed in Dighrasker) according to the bus voltage (206) so that a second average power (output of 208 and 216) provided from the mains (208, 216) is slowly decreased or increased corresponding to the first average power (Par 0069-0070).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dighrasker to incorporate the teachings of Peterson by including wherein the control unit is configured to control the conversion module to adjust a first average power provided from the DC power source according to a power command so that the first average power is slowly increased or decreased to affect the bus voltage, and the control unit is configured to control the conversion module according to the bus voltage so that a second average power provided from the mains is slowly decreased or increased corresponding to the first average power in order to meet the DC power demand and/or the AC power demand with a resolution sufficient to meet performance expectations (Peterson, Par 0070-0071).
In regards to claim 13, Dighrasker discloses, in figure 1, a method of operating a power conversion system (Fig. 1; Par 0034), comprising the steps of: 20controlling a conversion module (110) to convert a mains (102, 112, 114) and a DC power source (output of 104) into a bus voltage (121, 122; Par 
Dighrasker does not clearly disclose 4824-9405-6421, v. 1Application No. 16/703,165Attorney Docket No. 5626/0459PUS1Response to Office Action dated 12 Jan 2021Page 6 of 14controlling a first average power provided from the DC power source to slowly increase or decrease according to a power command to affect the bus voltage, and controlling a second average power provided from the mains to slowly decrease or increase corresponding to the first average power according to the bus voltage.
However, Peterson discloses, in figure 8, controlling a first average power (output of 212) provided from the DC power source (212, 214) to slowly increase or decrease (220 control unit adjusts the DC electric power from the converter 212 such that storage device 214 provides power to or absorbs power from the DC bus 206 to meet the changing AC power demand; Par 0069) according to a power command (210) to affect the bus voltage (206, Par 0069), and controlling a second average power (output of 208, 216) provided from the mains (208, 216) to slowly decrease or increase corresponding to the first average power according to the bus voltage (Par 0069-0070).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dighrasker to incorporate the teachings of Peterson by including controlling a first average power provided from the DC power source to slowly increase or decrease according to a power command to affect the bus voltage, and controlling a second average power provided from the mains to slowly decrease or increase corresponding to the first average power according to the bus voltage in order to meet the DC power demand and/or the AC power demand with a resolution sufficient to meet performance expectations (Peterson, Par 0070-0071).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dighrasker et al. (US 2013/0026836 A1) in view of Peterson et al. (US 2011/0215641 A1) further in view of Zhang et al. (US 2014/0297051 A1).
In regards to claim 9, Dighrasker in view of Peterson discloses all of the claim limitations with respect to claim 1 above. Peterson further discloses an energy storage module (214) coupled to the conversion module (110 as discussed in Dighrasker) and the control unit (220), wherein the control unit (220) is configured to selectively control the generator module (104 as discussed in Dighrasker), the renewable energy module (1 as discussed in Zhang reference), or the energy storage module (214) according to a demand power of the load (204, par 0069) to provide the DC power source (212, 214) to the conversion module (110 as discussed in Dighrasker; See Par 0069). Dighrasker and Peterson does not clearly disclose a renewable energy module coupled to the conversion module and the control unit.
However, Zhang discloses, in figure 1, 10a renewable energy module (1; Par 0060) coupled to the conversion module (110 as discussed in Dighrasker) and the control unit (130 as discussed in Dighrasker). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dighrasker and Peterson to incorporate the teachings of Zhang by including a renewable energy module coupled to the conversion module and the control unit in order to ensure the stability of the power generation system and the higher rate of energy utilization to the largest extent and improve the energy storage efficiency of the system and benefit the environmental protection (Zhang; Par 0041).
Allowable Subject Matter
Claims 2-8, 10-12, 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        
/JOHN W POOS/Primary Examiner, Art Unit 2896